ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant files a motion for rehearing, and has forwarded to the clerk of this court a statement of facts, which was filed here much too late for consideration. The statement of facts does not appear to have been filed in the court below. We find accompanying the motion for rehearing an affidavit of one of appellant’s attorneys in which he says that upon receiving notice of the affirmance of this case and that no statement of facts was on file, he went to the office of the district clerk of the court below and found the statement of facts in the files and requested said clerk to forward same to the clerk of this court. We find no certificate of the clerk of the trial court, nor proof otherwise, as to the date of the presentation of said statement of facts to the clerk of the court below. In this condition of the record we are not authorized to consider the statement of facts. The qualifications that were put in the bills of exception by the trial court, if objected to by the appellant, present no certificate of the trial judge that such exceptions were made.
Being unable to agree with appellant’s contentions, the motion for rehearing will be overruled.

Overruled.